Title: From John Adams to Joseph Palmer, 5 July 1775
From: Adams, John
To: Palmer, Joseph


     
      Philadelphia, June i.e. July 5, 1775
     
     The bearers of this letter, Mr. Stephen Collins and Mr. John Kaign, are of the peaceable society called Quakers or Friends, yet they are possessed of liberal sentiments, and are very far from being enemies to American principles or practices. They are warm, zealous friends of America, and hearty well wishers to her councils and arms, and have contributed much to promote both in this province.
     We have an infernal scoundrel here, a certain Col. S——, who comes over full of plans and machinations of mischief. He has had the most unreserved and unlimited confidence of Lord Dartmouth, during the whole of the past winter, and it seems for some time before; and together with a contemptible puppy of a parson, V——, has been contriving to debauch, seduce, and corrupt New-York. The ministry have given him a commission in the woods as surveyor, and another to be governor of Ticonderoga and Crown Point. He is permitted to roam about, upon his parole of honour not to transgress certain limits, but is doing mischief.
     The colonies are not yet ripe to assume the whole government, legislative and executive. They dread the introduction of anarchy, as they call it.
     In this province, indeed in this city, there are three persons, a Mr. W——, who is very rich and very timid; the provost of the college, who is supposed to be distracted between a strong passion for lawn sleeves and a stronger passion for popularity, which is very necessary to support the reputation of his Episcopal college; and an I—— P——, who is at the head of the Quaker interest: these three make an interest here which is lukewarm; but are all obliged to lie low for the present.
     I am greatly obliged to you for your letters, which contain the most exact accounts we have been able yet to obtain. We are to the last degree anxious to learn even the most minute particulars of every engagement.
     I want an exact list of all the officers in our army, if it can possibly be obtained.
     I wish I could know exactly what powder you have. We are trying our possibles to get it; but one would not have conceived it possible that the colonies should have been so supine as they have been.
     
     A large building is setting up here to make saltpetre, and we are about trying what can be done in the tobacco works in Virginia.
     This day has been spent in debating a manifesto setting forth the causes of our taking arms. There is some spunk in it. It is ordered to be printed, but will not be done soon enough to be enclosed in this letter.
    